Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 12/7/2020 have been considered.  Claims 9-10 have been cancelled by applicant.  Claims 1-8, 11-13 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 6, paragraph 2 - page 10, paragraph 2 of the Remarks, filed 12/7/2020, with respect to the claims 1-8, 11-13 have been fully considered and are persuasive.  As such, the 35 U.S.C. 103 rejection of claims 4, 8, 12-13 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application relates to a communication method for a wireless local area network, comprising:
“sensing a receiving power of the communication frame via a CS/CCA state machine, wherein a CS/CCA state machine for sensing a wake-up frame and a CS/CCA state machine for sensing a non-wake-up frame are physically separated or logically separated; and


The present application also relates to a communication method for a wireless local area network, comprising:
“sending the wake-up frame by using a sending power which is less than or equal to a predetermined value” in combination with other recited elements in claim 4.

The present application also relates to a communication apparatus for a wireless local area network, the communication method comprising, comprising:
“a sensing device for sensing a receiving power of the communication frame via a CS/CCA state machine, wherein a CS/CCA state machine for sensing a wake-up frame and a CS/CCA state machine for sensing a non-wake-up frame are physically separated or logically separated; and
a determining device for determining the type of the communication frame, according to the receiving power of the communication frame” in combination with other recited elements in claim 5.


“a sending device for sending the wake-up frame by using a sending power which is less than or equal to a predetermined value” in combination with other recited elements in claim 8.

A first prior art, Jafarian et al. (US Publication 2014/0050133 A1), teaches a transmitting station STA for generating and sending a low power wakeup signals to a receiver.  
A second prior art, Xhafa et al. (US Patent 9,867,130 B2), teaches transmitting a wakeup frame to a network element using an ultralow power timeslot. 
However, Jafarian and Xhafa, when either taken alone or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471